DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.  Claims 1, 7, 13, 18-19 and 27-28 have been amended.  Claims 1-21 and 23-28 are pending and examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravnaas (U.S. Patent No. 9,637,913) in view of Roos et al. (U.S. Patent No. 2,045, 312).
Regarding claim 1, Ravnaas discloses a sound damping wallboard (300, Fig. 3), comprising a gypsum layer (304) having a gypsum layer inner surface (approximate 302) and a gypsum layer outer surface (opposite 302); a sound damping layer (302) disposed at the gypsum layer inner surface, and having a sound damping layer inner surface (approximate 306) opposite the gypsum layer inner surface, wherein the sound damping layer is formed by applying an adhesive composition comprising a dispersion 
Regarding claims 2 and 14, Ravnaas in view of Roos et al. further discloses a third encasing layer that would be disposed between the gypsum layer and the sound damping layer as a result of the wallboards/gypsum boards (304, 306) having encasing layers on each side as taught by Roos et al. 
Regarding claims 3, 8, Roos et al. further discloses the encasing layers (18b) being formed of paper (Page 2, Col. 2, lines 41-43).
Regarding claims 4-5, 16-17 and 20-21, Ravnaas further discloses the gypsum layer has a gypsum layer has a gypsum layer thickness, but does not specify the thickness as being 5/16 inch or less,  ¼ inch or less.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a gypsum board with a commonly used thickness such as 5/16 or 1/4 inches.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from using thicknesses widely used in the art of gypsum boards.  
Regarding claims 6-7, 23 and 28, Ravnaas discloses the acrylate copolymer comprises an elastomer acrylic copolymer (Abstract).
Regarding claims 9 and 26, Roos et al. teaches the second encasing layer as set forth above, but does not disclose the encasing layer including both an adhesive and removable carrier sheet.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the encasing layer attached by an adhesive means with a removable carrier layer to provide protection.
Regarding claim 10, Ravnaas discloses further discloses the sound damping layer comprising an adhesive (Col. 3, lines 1-6).
Regarding claim 11-12 and 25, Roos et al. discloses the second encasing layer as set forth above comprising adhesive but does not disclose the second encasing layer being removable or curable.  However, it would have further been obvious to one having ordinary skill in the art at the time the invention was claimed to have had an encasing 
Regarding claim 15 and 24, Ravnaas discloses the first wall board (306) and the gypsum layer (304) each having a thickness, but does not disclose the gypsum layer having a thickness less that the first wall board thickness.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the first or second wall board having a thickness equal or greater than the other to result in a wall system that had sufficient load capacity and strength while maintaining boards with weight and size that was optimal to reach the desired strength and load capacity. 
Regarding claims 18 and 27, Ravnaas further discloses the first wallboard comprises a first wall board gypsum layer and the second wallboard comprises a second wallboard gypsum layer, each having a first and second density layers respectively, but does not disclose the second density being greater than the first.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have boards of different thicknesses to have different densities to result in a wall system that had sufficient load capacity and strength while maintaining boards with weight and density that was optimal to reach the desired strength and load capacity. 
Regarding claims 13 and 19, Ravnaas discloses a sound damping wallboard system and method (Fig. 3) for a building structure comprising a first wallboard (306) fastened to the building structure (310) comprising a second wallboard fastened to the first wallboard , the second wallboard comprising a gypsum layer (304) having a 
However, Roos et al. teaches that it is known to have a sound damping wallboard (Figs. 7 and 9) where the gypsum board (18) has encasing layers (18b) on both sides of the core (18a) according to well-known construction methods.  It would have been obvious to one having ordinary skill in the art at the time the invention was claimed to have had wallboards/gypsum boards (304, 306) of Ravnaas that were supplied with encasing layers commonly used and taught by Roos et al. that would result in a first encasing layer disposed at the gypsum layer outer surface; and a second encasing layer disposed at the sound damping layer inner surface to have a board that was manufactured with surfaces that was allowed for the application of paint for aesthetic purposes as desired where applicable. Furthermore, Ravnaas teaches that any combination of materials can be used as the rigid panels (Col. 8, lines 4-10) as acknowledged by the Applicant in the response.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have two rigid panels comprised of gypsum for the best esthetic results and capabilities. 

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.   Applicant argues that Ravnass and Roos fail to teach or suggest a sound damping wall board comprising only one gypsum layer or a second wallboard comprising only one gypsum layer.
In response to Applicant’s arguments, Examiner respectfully disagrees.  As set forth above, Ravnass discloses that any combination of materials can be used as the rigid layers.  Therefore, one of ordinary skill in the art would have not been preclude from utilizing only one gypsum layer as the first or second wallboard as a function of aesthetics and costs.  Therefore, the Examiner maintains that Ravnass and Roos teaches and suggests the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633